In a proceeding pursuant to subdivision 3 of section 101 of the County Law and section 330 of the Election Law, for an order declaring sufficient, valid, proper and legally effective, a petition filed with the Board of Supervisors of the County of Orange which requested the taking of a referendum vote of qualified electors upon a certain Local Law of said county, increasing the compensation of certain county officers, the petitioners appeal from an order of the Supreme Court, Dutchess County, dated February 1, 1960 and entered in Orange County, February 2, 1960, dismissing the petition upon the, merits. Order reversed on the law and the facts, without costs, and application granted, without costs, to the extent that the petition for a referendum filed with the Clerk of the Board of Supervisors of the County of Orange on December 30, 1959, be declared valid, proper and legally effective, and that the said Board of Supervisors be directed to proceed with its statutory duty under the County Law to adopt a resolution causing Local Law No. 1 of 1959 to be submitted to a referendum vote at a special or general election. Findings of fact insofar as they may be inconsistent herewith are reversed, and new findings are made as indicated herein. The petition for a referendum stated that a referendum vote was requested on said Local Law and described the same by its number and date of adoption. It also contained an abstract of the text of said Local Law which, in our *780opinion, was sufficient to satisfy the requirements of the statute (County Law, § 101, subd. 2). Nolan, P. J., Ughetta, Christ and Brennan, JJ, concur.